Citation Nr: 0307044	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  99-19 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for benefits that were denied based on the 
character of the appellant's discharge from service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The appellant served only one period of active duty, from 
June 1976 to January 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran has since moved into the 
jurisdiction of the Louisville, Kentucky, RO from where this 
case has been certified.  


FINDINGS OF FACT

1.  In a January 1994 RO administrative decision, the RO 
determined that the character of the appellant's discharge in 
1978 was a bar to VA benefits.  

2.  The appellant was provided notice of the RO's January 
1994 administrative decision and advised of his appellate 
rights; he did appeal the decision; and the January 1994 RO 
administrative decision became final.  

3.  Evidence associated with the claims file since the RO's 
January 1994 administrative decision is relevant and 
probative and, when viewed in conjunction with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the case.  


CONCLUSIONS OF LAW

1.  The RO's January 1994 administrative decision determining 
that the character of the appellant's discharge in 1978 was a 
bar to VA benefits is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2002).  

2.  New and material evidence sufficient to reopen the issue 
of whether the character of the appellant's discharge 
constitutes a bar to VA benefits has been submitted 
subsequent to the RO's January 1994 administrative decision; 
the requirements to reopen the claim have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. § 5100 et. seq. (West Supp. 
2001)  To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The amendments to 38 C.F.R. § 3.156(a), 3.159(c) 
and 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  As the 
present appeal of the denial of service connection for a back 
disorder was initiated prior to that date, it will be decided 
under the older version of 38 C.F.R. § 3.156 detailed below.  

A review of the record reflects that correspondence sent the 
appellant in March 2001 and May 2002 from the RO informed him 
of the requirements of VCAA.  Likewise, the October 2002 
supplemental statement of the case also provided information 
regarding VCAA.  In addition, it was noted in the VCAA that, 
with respect to previously disallowed claims, "[n]othing in 
(38 U.S.C.A. § 5103A) shall be construed to require the 
Secretary to reopen a claim that has been disallowed, except 
when new and material evidence is presented or secured, as 
described in (38 U.S.C.A. §  5108)."  See 38 U.S.C.A. 
§ 5103A(f) (West Supp. 2002).  Therefore, the recent change 
to the law has not modified the requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.  Thus, it is necessary that the 
case be adjudicated initially by the Board on the issue of 
whether new and material evidence is of record to reopen the 
issue of whether the character of the appellant's discharge 
constitutes a bar to VA benefits.  See Barnett, 83 F.3d at 
1383; Marsh, 11 Vet. App. at 471; Smith (Irma), 10 Vet. App. 
at 332.  If it is determined that such evidence has been 
presented, the claim will be reopened, and any required 
development would be undertaken.  See Elkins v. West, 12 Vet. 
App. 209 (1999).  

The threshold question to be answered in every claim for VA 
benefits concerns the adequacy of the claimant's service for 
purposes of establishing basic eligibility.  Applicable laws 
and regulations provide that most VA benefits are not payable 
unless the period of service upon which the claim is based 
was terminated by discharge or release under conditions other 
than dishonorable.  See 38 U.S.C.A. § 101(2), (18); 38 C.F.R. 
§ 3.12(a); see also Holmes v. Brown, 10 Vet. App. 38, 40 
(1997).  Benefits are not payable where the former service 
member was discharged or released under other than honorable 
conditions issued as a result of being absent without 
official leave (AWOL) for a continuous period of at least 180 
days.  See 38 C.F.R. § 3.12(c)(6).  A discharge or release 
from service under one of the conditions specified in 
38 C.F.R. § 3.12 is a bar to the payment of benefits, unless 
it is found that the person was insane at the time he 
committed the offense, which caused such discharge or 
release, or unless otherwise specifically provided.  
See 38 U.S.C.A. § 5303(a), (b); 38 C.F.R. § 3.12(b), (c).  

In this case, the appellant was discharged from active duty 
service under other than honorable conditions in January 
1978.  In April 1979, an RO administrative decision was 
prepared with respect to the issue of whether the appellant's 
discharge was dishonorable for VA benefits purposes.  The 
decision noted that the appellant had committed the following 
offenses during his period of active service:  (a) 
Disrespectful in manner toward a commissioned officer, on 
March 8, 1977;  (b) Unauthorized absence from March 31, 1977, 
to November 23, 1977 (237 days);  and (c) Failure to obey a 
lawful regulation on December 22, 1977.  The RO determined 
that the appellant's AWOL constituted a statutory bar to 
benefits under the provisions of 38 C.F.R. § 3.12(c), which 
provides that a discharge under other than honorable 
conditions issued as a result of AWOL for a continuous period 
of at least 180 days, unless there were compelling 
circumstances to warrant the prolonged unauthorized absence.  
He was notified of the administrative decision in May 1979, 
and advised of his appellate rights, to include his right to 
request a revision of his character of discharge with the 
Discharge Review Board or a correction of his military record 
by the Board of Correction of Military Records.  

In January 1992, the appellant submitted a copy of a Naval 
Discharge Review Board decision, which upgraded his character 
of discharge to General or Under Honorable Conditions.  A 
certified copy of the upgraded discharge was received in 
March 1992.  In August 1992, VA received a medical statement 
from a private physician noting that he had been treating the 
appellant since 1982 for psychiatric problems.  In October 
1992, VA received private outpatient treatment records for 
early 1984 showing schizophrenia.  The RO reviewed the 
evidence of record and, in a January 1994 administrative 
decision, determined that the appellant's discharge in 1978 
was a bar to VA benefits.  The basis for the decision was 
that the upgrade action by the Naval Discharge Review Board 
did not have an effect on the appellant's eligibility for VA 
benefits because his AWOL was far in excess of 180 days and 
there were no compelling circumstances presented to warrant 
the appellant's prolonged unauthorized absence.  In January 
1994, the appellant was notified by VA of the administrative 
decision and advised of his appellate rights.  He did not 
appeal and the January 1994 administrative decision became 
final.  The appellant's representative submitted an informal 
claim to VA in January 1997, followed by the submission of a 
formal claim the representative, which was received in April 
1997.  

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  A substantive 
appeal must be filed within sixty days that the RO mails the 
statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later, to perfect an appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  There is no requirement, however, that in order to 
reopen a claim, that the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  If the Board's 
decision is favorable to the claimant, the claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).  

Since the January 1994 administrative decision is the last 
final decision of record, the evidence that has been 
associated with the file since then is the evidence that must 
be considered in connection with the new and material 
evidence inquiry pertaining to whether the character of the 
appellant's discharge constitutes a bar to VA benefits.  

The evidence received since the RO's January 1994 
administrative decision consists of the appellant's service 
personnel records, received from the United States Navy 
concerning the facts and circumstances of the appellant's 
discharge; the report of an administrative review of the 
appellant's claims file by the VA Acting Director, 
Compensation and Pension Service, along with instructions for 
RO to obtain all available evidence supporting the 
appellant's claim that he was insane at the time he committed 
the offenses resulting in his other than honorable discharge; 
and the appellant's service medical records.  

The Board notes that insanity is a defense to either 
statutory or regulatory bars to VA benefits.  See 38 U.S.C.A. 
§ 5303(b); 38 C.F.R. § 3.12(c).  The definition of insanity 
is found at 38 C.F.R. § 3.354.  Further, although receipt of 
a discharge under other than  honorable conditions issued as 
a result of AWOL for a continuous period of at least 180 
days, constitutes a statutory bar to VA benefits, this bar 
does not apply if there are compelling circumstances to 
warrant the prolonged unauthorized absence.  See 3.12(c), 
(6).  

The recently received evidence consists of records that are 
both new and material, and bear on the mitigating 
circumstances of the appellant's mental condition at the time 
he committed the offenses precipitating his discharge, as 
well as to whether there were compelling circumstances to 
warrant the appellant's prolonged unauthorized absence.  
These records, along with the fulfillment by the RO of VA's 
Acting Director, Compensation and Pension Service, 
recommendations, bear directly and substantially on the 
specific matter under consideration.  

Accordingly, the Board finds that the newly submitted 
evidence, in combination with other evidence of record, does 
meet the regulatory standard of evidence "which by itself, 
or in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See 38 C.F.R. § 3.156(a).  

Having determined that new and material evidence has been 
added to the record, the issue of whether the character of 
the appellant's discharge is a bar to VA benefits is 
reopened.  See 38 C.F.R. § 3.156(a).  


ORDER

To the extent that the Board has determined that new and 
material evidence has been submitted to reopen the issue of 
whether the appellant's character of discharge constitutes a 
bar to VA benefits, the appeal is granted.  


REMAND

Since the issue of whether the appellant's character of 
discharge constitutes a bar to VA benefits is reopened, that 
issue is subject to the provisions of the recently enacted 
VCAA.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  

Further, since the issue of whether the appellant's character 
of discharge constitutes a bar to VA benefits is reopened, 
the RO must determine that issue based on all the evidence of 
record, to include consideration of the evidence submitted 
subsequent to the RO's January 1994 administrative decision.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
of the Act are fully complied with and 
satisfied.  

2.  The RO should contact the appellant 
and obtain from him:  a) evidence 
concerning any compelling circumstances 
for his AWOL in service, and b) the names 
and addresses of all health care 
providers who have treated him for 
psychiatric problems (following 
appropriate procedures, those medical 
records are to be obtained and associated 
with the claims file).  If any requested 
evidence or records are not available, or 
the search for such evidence/records 
yields negative results, that fact should 
clearly be documented in the claims file 
and the appellant and his representative 
so notified.  

3.  The RO is to ensure that the 
recommendations made in the May 2001 
administrative review report by VA's 
Acting Director, Compensation and Pension 
Service, have been completed, to the 
extent possible.  

4.  Upon completion of the development of 
the record requested by the Board, and 
any other development deemed appropriate 
by the RO, the RO should consider, on a 
de novo basis, whether the appellant's 
character of discharge constitutes a bar 
to VA benefits.  If action taken remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

5.  Thereafter, the appellant and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.   



	                     
______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.



 

